UNITED STATES DISTRICT COURT                                                                    FILED
EASTERN DISTRICT OF NEW YORK                                   For Online Publication Only CLERK
-------------------------------------------------------X
FRANCISCO ALVAREZ, et al.,                                                        2/21/2020 3:31 pm
                                                                                    U.S. DISTRICT COURT
                                   Plaintiffs,                                 EASTERN DISTRICT OF NEW YORK
                                                                                    LONG ISLAND OFFICE
        -against-                                              ORDER
                                                               17-CV-4678 (JMA)(ARL)
FRAGRANCENET.COM., INC.,


                           Defendants.
-------------------------------------------------------X
AZRACK, United States District Judge:

        In an order issued by Magistrate Judge Arlene R. Lindsay on September 5, 2019 (the

“Order”), Judge Lindsay granted the motion of plaintiffs’ counsel to withdraw from representing

plaintiffs Francisco Alvarez (“Alvarez”) and Gladis Gillen (“Gillen”).

        The Order explained that:

        Matthew Berman (“Berman”), counsel for the plaintiffs, has detailed the difficulties
        his firm has faced with its representation of Alvarez and Gillen. Specifically,
        Berman avers that the firm has tried numerous times to contact and meet with
        Alvarez and Gillen in order to prepare a response to the defendant's discovery
        requests. Despite such attempts, counsel have been unable to reach Alvarez and
        Gillen. On July 24, 2019, counsel also sent Alvarez and Gillen letter indicating that
        they would not continue to represent them given their conduct. Despite such letter,
        Alvarez and Gillen have not responded.

(Order at 2.) The Order granted Alvarez and Gillen “30 days to obtain new counsel or indicate to

the Court that they intend to proceed pro se” and warned them that “[f]ailure to do so may result

in a Report and Recommendation to the District Judge that their claims be dismissed.” (Id. at 3.)

        Copies of the Order were served on both Alvarez and Gillen. They did not contact the

Court within 30 days and, to date, have not filed any papers with the Court.




                                                           1
       On December 12, 2019, defendant filed a motion to dismiss both Alvarez and Gillen for

disregarding the Order and failing to prosecute their claims. Alvarez and Gillen have not filed any

response to this motion.

       Federal Rule of Civil Procedure 41(b) provides, “[i]f the plaintiff fails to prosecute or to

comply with these rules or a court order, a defendant may move to dismiss the action or any claim

against it.” Fed. R. Civ. P. 41(b). The Second Circuit considers five principal factors when

reviewing a district court’s order of dismissal for failure to prosecute:

               (1) the duration of the plaintiff’s failures, (2) whether plaintiff had
               received notice that further delays would result in dismissal, (3)
               whether defendant is likely to be prejudiced by further delay, (4)
               whether the district judge has taken care to strike the balance
               between alleviating the court calendar congestion and protecting the
               party’s right to due process and a fair chance to be heard, and (5)
               whether the judge has adequately assessed the efficacy of lesser
               sanctions.

Shannon v. Gen. Elec. Co., 186 F.3d 186, 193–94 (2d Cir. 1999) (quoting Nita v. Conn. Dep’t of

Envtl. Prot., 16 F.3d 482, 485 (2d Cir. 1994)). Generally, no single factor is dispositive. Id. at

194.

       Alvarez and Gillen have failed to respond to the Order and defendant’s motion to dismiss.

Additionally, their earlier failures to prosecute this action are detailed in the Order that granted

plaintiffs’ counsel’s request to withdraw. Judge Lindsay previously warned Alvarez and Gillen

that failure to respond to her Order could result in the dismissal of the case. Their failures to

comply with the Order and to prosecute this action warrant dismissal. Accordingly, the Court

grants defendant’s motion to dismiss, (ECF No. 32), and dismisses the claims of Alvarez and

Gillen, with prejudice, for failure to prosecute.




                                                    2
       Defendant is directed to promptly mail a copy of this Order to Alvarez and Gillen and file

proof of service on ECF.

SO ORDERED.

Dated: February 21, 2020
Central Islip, New York
                                                           /s/ (JMA)
                                                   JOAN M. AZRACK
                                                   UNITED STATES DISTRICT JUDGE




                                               3
